     1                                                            C~ ~        FII ED
                                                                     - K, U_S. D,.,T^ir,T
                                                                                            CC~IIRT

 2
 3
                                                               CEcTRAI Q~S?'RICT
                                                                                      - Uf=p!Nlq
 4                                                             EA„TERN Q;V~S1pN       gy F;,U7 .~,


 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
         UNITED STATES OF AMERICA,                      Case No.:      ,~ ~ ~ ~—                 ~~ ~ ~~~~'~
11
                              Plaintiff,                 ORDER OF DETENTION PENDING
12                                                       FURTHER REVOCATION
                      v.                                PROCEEDINGS
13                                                      (FED. R. CRIM. P. 32.1(a)(6); 18
                                                          J.S.C. § 3143(a}(1))
14
                              Defendant.
15
16             The defendant having been arrested in this District pursuant to a warrant
17 I issued by the United States District Court for the C~^'~~" a ~     District of
18 l~ ~~ r"'~ ^'   z`for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20             Having conducted a detention hearing pursuant to Federal Rule of Criminal
21       Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (~          The defendant has not met his/her burden of establishing by clear and
23                convincing evidence that he/she is not likely to flee if released under 18
24                U.S.C. § 3142(b) or (c). This finding is based on the following:
25               (~        information in the Pretrial Services Report and Recommendation
26                         information in the violation petition and reports)
27               ()        the defendant's nonobjection to detention at this time
28                O        other:


                                                    1
     1           and/ or
     2 B.(~      The defendant has not met his/her burden of establishing by
                                                                                clear and
     3           convincing evidence that he/she is not likely to pose a danger
                                                                                  to the
     4           safety of any other person or the community if released unde
                                                                               r 18 U.S.C.
     5           § 3142(b) or (c). This finding is based on the following:
  6             (~     information in the Pretrial Services Report and Recommen
                                                                                   dation
  7             (~     information in the violation petition and reports)
  8             () the defendant's nonobjection to detention at this time
 9              ()     other:
 10
 11      IT THEREFORE IS ORDERED that the defendant be detai
                                                                   ned pending the further
12 revocation proceedings.
13
                                2x21
14 Dated: ~ ~ n~ 3i
15                                                 United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               2
